Citation Nr: 9919509	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946, from August 1950 to August 1951 and from 
January 1955 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to service 
connection for left ear hearing loss and for bilateral 
tinnitus.


FINDINGS OF FACT

1.  There is no medical evidence linking a left ear hearing 
loss with the veteran's period of active service.

2.  There is no medical evidence linking tinnitus with the 
veteran's period of active service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
left ear hearing loss and for tinnitus are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (including sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records (SMR's) associated with 
the claims file disclose no reference to the veteran's having 
sought or received treatment for hearing loss or tinnitus 
during any of his periods of active service.  The records do 
show that he underwent audiometry testing in February 1957 
and in December 1962 prior to his discharge.  The February 
1957 examination disclosed puretone thresholds in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
--
25 (30)
LEFT
0 (15)
5 (15)
5 (15)
--
10 (15)

These audiometry test results show no hearing impairment as 
that term is defined by VA regulations.  See 38 C.F.R. § 
3.385.  (The figures in parentheses are based on 
International Standards Organization (ISO) standards to 
facilitate data comparison.  Prior to October 31, 1967, 
audiometric results were reported in American Standards 
Association (ASA) standards in service medical records.)  

The December 1962 examination disclosed puretone thresholds 
in decibels as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
40 (50)
50 (55)
LEFT
5 (20)
0 (10)
5 (15)
20 (30)
15 20)

(Again, the figures in parentheses are based on ISO standards 
to facilitate data comparison.  Prior to October 31, 1967, 
audiometric results were reported in ASA standards in service 
medical records.)   These audiometer test results establish 
that at the time of his separation from service the veteran's 
right ear hearing was impaired and his left ear hearing was 
not impaired as that term is defined by VA regulations.  Id.

The first post-service medical evidence pertaining to hearing 
loss and to tinnitus is a May 1997 letter from a private 
otolaryngologist diagnosing the veteran with cochlear 
degeneration and with tinnitus.  The physician also noted the 
veteran's report of bilateral ringing and diminished hearing 
"for about six or seven years."  Although the letter 
recounts details of the veteran's periods of active service, 
it does not attribute current tinnitus or left ear hearing 
loss to the veteran's service nor does it describe the 
disorders as traumatic in origin.

Upon a VA audiological evaluation in May 1997, the veteran 
was shown to have an average puretone air conduction of 59 in 
the left ear and 61 in the right ear.  His puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
75
95
LEFT
15
50
60
65
60

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and 64 percent in the left ear.  The 
examiner also noted that the veteran reported constant, 
bilateral tinnitus with a date of onset "about 1961 - 
1962."  The examiner did not provide an opinion as to the 
etiology of the veteran's left ear hearing loss or tinnitus 
and made no comment as to the likelihood that the veteran's 
tinnitus was related to the veteran's military service.

In his October and November 1997 written statements, the 
veteran contends that he was subject to acoustic trauma both 
during his World War II service and in the early 1960s when 
he was detached to a Strategic Air Command radar bomb scoring 
squadron in Ironwood, Michigan. 

Also associated with the claims file is a May 1998 written 
statement from a former service colleague of the veteran 
stating that between 1960 and 1963 the veteran complained 
frequently of poor hearing and difficulty identifying tones 
and sounds, and with Morse code.

It is clear from a review of the evidence outlined above that 
the first medical evidence of left ear hearing loss and 
tinnitus appeared more than 30 years after the veteran's last 
period of service.  The only medical evidence that arguably 
could be interpreted as linking the veteran's current 
bilateral tinnitus with his periods of active service is the 
notation in the report of the May 1997 VA audiological 
examination which includes a notation that tinnitus began 
around 1961 or 1962.  However, from a review of the entire 
report, this notation appears to be simply a recitation of 
information provided by the veteran.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence in establishing the 
nexus requirement for a well-grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

Essentially, there is no competent medical evidence that the 
veteran had a left hearing loss or tinnitus in service or 
that his current left ear hearing loss and tinnitus are 
related to service.  Statements submitted by the veteran and 
a former Air Force colleague are not competent medical 
evidence because both men are lay persons with no medical 
training or expertise.  Therefore, their statements alone 
cannot constitute competent evidence of the required nexus or 
relationship between a current left ear hearing loss and 
tinnitus, and his period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Undoubtedly, the 
veteran is sincere in his belief that his left ear hearing 
loss and bilateral tinnitus are related to his service.  
However, neither he nor his former Air Force colleague are 
qualified as a laypersons to offer such an opinion and the 
veteran's mere contentions without supporting medical 
evidence do not constitute well-grounded claims.

The evidence of record does not reflect a chronic left ear 
hearing disorder or chronic tinnitus in service, or left ear 
hearing loss during an applicable presumptive period.  
Further, the Board notes the veteran's contentions regarding 
the continuity of hearing loss and tinnitus since service.  
However, even the veteran's reported continuity of 
symptomatology (which is assumed to be credible solely for 
the purpose of determining whether he has submitted a well-
grounded claim) requires competent medical evidence to relate 
the present condition to that symptomatology.  Savage at 498.   
No such medical nexus opinion is of record.  Inasmuch as the 
record is devoid of competent medical evidence establishing a 
link between the veteran's current left ear hearing loss and 
tinnitus, and his period of active service, the veteran's 
claims for service connection for left ear hearing loss and 
tinnitus are implausible and must be denied as not well 
grounded.

The Board also notes that the veteran's representative has 
requested an independent medical examination.  See 38 C.F.R. 
§ 3.328 (1998).  The medical complexity or controversy 
inherent in a pending claim may warrant obtaining an advisory 
medical opinion from a medical expert who is not a VA 
employee.  Id.  However, the Board is unable to conclude that 
the issues on appeal involve identifiable medical complexity 
or controversy.  Indeed, the claim has failed to reach well-
grounded status simply due to lack of medical evidence of 
causation.  There is nothing about any aspect of this matter 
suggesting medical complexity or controversy requiring review 
by a medical expert.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  This includes remanding the case for a 
comprehensive VA medical examination as requested by the 
veteran's representative.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for left ear hearing loss 
and for tinnitus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

